DETAILED ACTION
Applicant’s preliminary amendment filed 5/15/2019 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “ODFM” in page 20, perhaps OFDM was intended.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the social media data ".  There is insufficient antecedent basis for this limitation in the claim. Nowhere in the specification is “social media data” mentioned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (20200309930).
Regarding claims 1 and 11, Zhou teaches 1. A method for allowing a user access to a computer-controlled resource, comprising: /11. A system for allowing a user access to a computer-controlled resource, comprising (abstract, par.326-340): 
transmitting an authentication challenge to a computing device D of the user (par.24-26); 
receiving an authentication response as a human-inaudible acoustic signal automatically transmitted from the computing device without input from the user (par.24-26, 115-130); and 
allowing access to the computer-controlled resource responsive to the received authentication response (par.98-102). 
Regarding claim 2 and 12, Zhou teaches wherein the human-inaudible acoustic signal automatically transmitted from the computing device without input from the user comprises an OFDM-modulated acoustic signal (par.137-145, 240-250). 
Regarding claim 3 and 13, Zhou teaches wherein the human-inaudible acoustic signal automatically transmitted from the computing device without input from the user comprises a Reed-Solomon encoded OFDM-modulated acoustic signal (par.137-145, 240-250). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, and further in view of Das (NPL “Fingerprinting Smart Devices Through Embedded Acoustic Components”, 2014).
Regarding claim 4 and 14, Zhou fails to explicitly teach, however, Das teaches obtaining one or both of a unique speaker fingerprint and a unique microphone fingerprint of the computing device; and wherein allowing access to the computer-controlled resource responsive to the received authentication response comprises: comparing the obtained one or both of the unique speaker fingerprint and the unique microphone fingerprint of the computing device to a previously obtained one or both of the unique speaker fingerprint and the unique microphone fingerprint of the computing device of the user; and 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Zhou to use speaker and microphone fingerprints as taught by Das.
One of ordinary skill in the art would have been motivated to perform such a modification to provide additional means of protecting access to resources (Das, sec.1-2).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, and further in view of Mukund (20200184057).
Regarding claim 9 and 19, Zhou fails to explicitly teach, however, Mukund teaches estimating a physical distance between the computing device of the user and an access control device through which the user is to access to the computer-controlled resource; and wherein allowing access to the computer-controlled resource responsive to the received authentication response comprises: comparing the estimated distance to a threshold distance; and allowing access to the computer-controlled resource responsive to the received authentication response and further responsive to the comparison of the estimated distance to the threshold distance (par.117-125). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Zhou to use distance measurements for authentication as taught by Mukund.
One of ordinary skill in the art would have been motivated to perform such a modification to provide additional means of protecting access to resources (Mukund, par.110-130).
Regarding claim 10 and 20, Zhou/Mukund teaches wherein estimating the physical distance between the computing device of the user and the access control device comprises: transmitting acoustic signals via respective speakers from the computing device and the access control device at respective first points in time; receiving the acoustic signals via respective microphones at the computing device and . 
Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419